In May Term 1806
Territory of Michigan DISTRICT OF ERIE TO WIT
Personally came before me the undersigned a Justice of the peace for said Territory, Alexe Ewing Junior, who made Oath on the holy Evangalist of almighty God deposeth and saith, that on the 27 h Ins4 Doctor E. Baldwin did go into the said A. Ewing’s House and did Rob and take away several property out of the said house whereof he Demands a warrant against the said E. Baldwin.
Signed
Alexe Ewing Junr
Taken and sworn to before
me at my Chambers, on the
29th November 1805
Signed
John Anderson
J-P.
Territory of Michigan DISTRICT OF ERIE TO WIT
Be it remembered that on the seventeenth of February, in the year of our Lord one thousand Eight hundred and Six, Personally came before me the undersigned one of the Justices of the peace for said Territory, viz Ethen Baldwin, Wm C. Robb, Scott Robb, Israel Ruland and Lewis Bond all of the District of Erie, and have acknowledged that they are endebted to the United States viz. the said Ethen Baldwin in the sum of three hundred Dollars, and the said Wm C. Robb, Scott Robb, Israel Ruland & Lewis Bond in one Hundred Dollars each, good & lawful money of said United States, on their goods & chattels, lands & tenements, severally to be levied for the use of said United States if default be made in the conditions under written.
The condition of this Recognizance is such that if the above boundd Ethen Baldwin shall personally be and appear in Court at the next general session of the peace to be held at River Raisin in said District of Erie to answer unto *62all such matter as shall be then & there objected against him by Alexander Ewing Junr for threats against his life & property, also for his having Robed & carried away several articles out of the house of the said Alexe Ewing & other misdemeanors tending’ to breach of the peace, and also for his keeping the peace & being of good behaviour, untill the setting of the said general sessions, towards all the good people of said United States, and particularly towards the said Alexe Ewing; then this Recognizance to be void & of no effect, otherwise to be & remain in full force & virtue.
Signed
Taken & acknowledged at my chambers the day and year before mentioned Signed John Anderson J. P. D. E.
Ethen Baldwin
Wm C. Robb
Scott Robb
Israel Ruland
Lewis Bond
Michigan Territory DISTRICT OF ERIE TO WIT
The Jurors of the United States of America, in and for the Territory of Michigan, upon their oath present, that Ethen Baldwin late of the said District of Erie in the Territory of Michigan aforesaid Physician, on the twenty seventh day of November in the year of our Lord one thousand Eight hundred and five, With force & Arms, in the District of Erie aforesaid, One Black glass Bottle, of the value of Twenty five cents, of the goods and chattels of one Alexe Ewing Junior, then & there being found, feloniously did steal, take and carry away, against the peace & dignity of the said United States and this Territory Witnesses Signed
Sally Innis So1 Sibley Attorney
William Moor for the United States
The Indorsment of the above Indictm

The United States vs Ethen Baldwin

Indictment for Larceny
A true Bill
signed
John Anderson
foreman
*63Territory of Michigan to wit:
The United States of America, to the Marshal of the territory of Michigan., You are hereby commanded to take Ethen Baldwin, if he may be found, and him forthwith bring before the court of the District of Erie, to answer to the United States of America, on a Bill of Indictment for Larceny. Hereof you are not to fail at your peril. Witness Frederick Bates Esqr senior associate Judge of the said Territory of Michigan, the twentieth day of May one thousand Eight hundred six.
Signed
(L S) Geo. McDougall elk
The endorsment on the above warrant
20th May 1806
Returnable instanter

The United States vs Ethen Baldwin

On Bill of Indictment for Larceny
I have taken the body of the within named Ethen Baldwin and have him now present before the Court—
Signed
Giles Barnes
Deputy Marshal
In May Term 1,806

The United States vs Ethen Baldwin

On a Bill of Indictment for Larceny
The Court are of opinion after conferring with the foreman of the Grand Jury, that this complaint and information of Alexander Ewing Junior, have given origin to a Bill of Indictment for Larceny against Ethen Baldwin Physician, and the court are further of opinion that the prosecutors name, in actions of this nature, should be endorsed on the Bill.
The Defendant was brought into Court this day by the Marshal, and being brought to the Bar here in his proper person &c and forthwith of-the premises in the Indictment aforesaid, above specified, being asked in what manner he would be tried thereon, He the said Ethen Baldwin says he is not *64guilty of the premises in the said Indictment alledged against him, and thereof for good or ill he puts himself upon the Country; therefore let a Jury thereupon immediately come before the said court, by whom the truth of the matter will be better known, and who have no affinity to the said Ethen Baldwin, to recognize upon their Oath whether the said Ethen Baldwin be guilty of the premises in the Indictment aforesaid, above specified or not; and the Jurors of the said Jury by the said Marshal for this purpose impanneled and returned to wit; Alexis Laranger, Joseph Huntington, Joseph Barie, Jean Bat Dubreuille, Stewart Rhodes, Alexis Dubois, Moses Morse, Martin Nado, Joseph Gales, Israel Ruland, Joseph Paugette & Joseph Gates being called came, being chosen tried and sworn to speak the truth of and upon the premises aforesaid, in the Indictment aforesaid above mentioned; do say upon their oath that the said Ethen Baldwin is not guilty of the premises aforesaid, in the Indictment aforesaid, above mentioned in manner and form as the said Ethen Baldwin for himself above by his plea hath alledged; upon which it is considered by the court here that the said Ethen Baldwin of the premises aforesaid, in the Indictment aforesaid, be Discharged & go without day.
I hereby certify the above to be an exact Copy from the Records and pleadings Recorded and on file in my office.
In testimony whereof I have hereunto subscribed my name and affixed my seal of Office at the River Raisin in the District of Erie and Territory of Michigan this fifteenth day of September A. D. 1,807
Christ0 Tuttle
elk
Territory of Michigan DISTRICT OF ERIE TO WIT
I John Anderson Chief Justice of the District Court for the District of Erie aforesaid, Do hereby certify that Christopher Tuttle is clerk of the said District Court and that due faith and credence is & ought to be paid to his attestations as such
In testimony whereof I have hereunto set my hand and affixed my seal at Detroit in the said Territory this 2.5th day of September 1,807.—
John Anderson

[In the handwriting of Christopher Tuttle]